77 F.3d 490
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Randall E. ROLLINS, Plaintiff-Appellant,v.SHIRLEY S. CHATER, Commissioner of Social SecurityAdministration,** Defendant-Appellee.
No. 94-53670.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1996.*Decided Feb. 13, 1996.

Before:  BEEZER, BRUNETTI, and NOONAN, Circuit Judges.


1
MEMORANDUM***


2
Randall E. Rollins appeals the district court's grant of summary judgment in favor of appellee, and affirmance of the Commissioner's denial of disability insurance benefits.   The district court had jurisdiction pursuant to 42 U.S.C. § 405(g).   This Court has jurisdiction.  28 U.S.C. § 1291.   We review the judgment of the district court de novo.  Ramirez v. Shalala, 8 F.3d 1449, 1451 (9th Cir.1993).   We affirm a denial of benefits if it is supported by substantial evidence and based on the application of correct legal standards.  Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir.1995).   The ALJ applied correct legal standards in determining that appellant's work constituted substantial gainful activity.   The ALJ's denial of disability benefits is supported by substantial evidence.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 Shirley S. Chater, Commissioner of Social Security, has been substituted for Donna E. Shalala, Secretary of Health and Human Services, in accordance with P.L. 103-296, the Social Security Independence and Program Improvements Act of 1994, and pursuant to Federal Rules of Appellate Procedure 43(c)(1)


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3